 In the :Matter of CORNINGGrassWORKS,MAciai rx-EvAicsDIvISION"andFEDERATION OF FLAT GLASS WORKERS OF AMERICACase No. C-852.-Decided September 22, 1939GlassManufacturing Industry-Interference, Restraint, and Coercion:anti-union statements by officials and supervisory employees in plant during work-ing hours ; engendering fear of closing of plant and loss of employment becauseof union activity ; expressed opposition to outside labor organizations ; threatsof legal action against individual employees because-of their union activity-Comp,asty-Dominated Unions:domination of and interference with formation,and administration of nine departmental unions by predecessor ; continuingdomination and interference with administration ; failure to eliminate effectsof predecessors' unlawful conduct, continued recognition and negotiation with,interference with employee attempts at plant-wide unionization and affiliationbased' upon. departmental lines, assistance in revival of departmental organi-zation, whose members had withdrawn to join: an, outside organization; con-tribution of support to ; character of constitutions and bylaws ; disestablished,as representatives for collective bargaining-Contracts:with organizationsfound to be company dominated ; employer ordered to cease giving effect to-Check-off:collection of dues and assessments for company-dominated organ-izations, by means of ; employer ordered to 'reimburse employes.for deductionsfrom wages in accordancewith-Discrimination:allegations of, dismissed asto two employees, not sustained by evidence ; found, as to 14 employees, selectedfor discharge on basis of non-membership in company-dominated organiza-tion-Reinstatement Ordered:discharged employees, dismissing newly hiredemployees, if necessary ; preferential list ordered : to be followed in furtherreinstatement-BackPay:awarded.Mr. Benjamin E. Gordon,for the Board.Reed, Smith, Shawl and McClay,byMr. John C. Bane, Jr., Mr..Arthur B. Van Buskirk,andMr. Seward H. French, Jr.,of Pitts-burgh, Pa., for the respondent.Mr. Roy I. Carson,of Charleroi, Pa., for I. S. G. W. U.Mr. Robin B. Wolf,of Pittsburgh, Pa., for six intervenors."Mr. Harry B. Holmes,of Columbus, Ohio, for the Federation .2Mr. William F. Guffey, Jr.,of counsel to the Board.1Mr.Wolf appeared on behalf of Macbeth Co-Workers Glass Union ; Associated Shop-men ; Shipping and Trucking Union Furnace and Tank'men's Union ; Decorating and Proc-essWorkers Union ; and Construction and Maintenance Union.2Mr. Holmes appeared on behalf of the Federation at the hearing for the purpose of oralargument.The Federation was not represented by counsel at the hearing before the TiialExaminer.15 N. L. R. B., No. 64.598 CORNING GLASS 'WORKS599DECISIONANDORDERSTATEMENT OF. THE CASEUpon charges and amended charges duly filed by the Federationof Flat Glass Workers of Americas herein called the Federation, theNational Labor Relations Board, herein called the Board, by the,Regional Director for the Sixth Region (Pittsburgh, Pennsylvania),.issued its complaint dated January 25, 1938, against Corning Glass.Works,4 ' Charleroi,Pennsylvania, herein called the respondent,.alleging that the respondent had engaged in and was engaging inunfair labor. practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat: 449, herein called the Act.With respect to the unfair labor practices, the complaint allegedin substance, (1) that the respondent had dominated and interferedwith the formation and administration of, and contributed support to,9 departmental labor organizations among its employees 5; (2)" thatthe respondent had discouraged membership in the Federation andencouraged membership in the said departmental labor organizationsby discriminating in regard to the hire and tenure of employment ofMarian Chacko, Emma Picinotti,a and 14 named' employees in theshipping and trucking department; and (3) that by the aforesaidacts and each of them, and by other acts, the respondent had inter-fered with, restrained, and coerced, and is interfering with, restrain-ing, and coercing its employees in the exercise of the rights guaran-teed in Section 7 of the Act. The camplaint and accompanying noticeof hearing were duly served upon the respondent, the Federation,and the nine departmental labor organizations named in thecomplaint.Thereafter the respondent filed its answer admitting the allegationsof the complaint with respect to the nature of its business and inter-state commerce, and denying the' commission of the alleged unfairlabor practices.The answer avers that the discharge of the 148 The original charges were signed by Jacob Heinrichs,as District President,DistrictNo. 1, Federation of Flat Glass Workers of America.The amended charges were signed.by Heinrichs as Regional Director of the Glass Workers Organizing Committee.Designated Corning Glass Works, Macbeth-Evans Division,in the complaint.5 The nine departmental organizations named in the complaint are : Independent SkilledGlassWorkers Union,Independent Machine Glass Workers' Union, Co-Workers of Inde-pendent Skilled Glass Workers Union,Associated Shopmen, Shipping and Trucking Union,Macbeth Co-Workers Glass Union, Decorating and Process Workers Union,Constructionand Maintenance Union, and Furnace and Tankmen'sUnion.6Incorrectly spelled Vicinotti in the record. 600DECISIONS OF NATIONALLABOR RELATIONS BOARDemployeesin the shipping and trucking department was made neces-sary by changing business conditions.Pursuant to due notice a hearing was held at Charleroi,? Pennsyl-vania, from February 3 to 17, 1938, before Ernest R. Strempel, theTrial Examiner duly designated by the Board.The Board, therespondent, and seven 8 of the departmental labor organizationsnamed in the complaint were represented by counsel and participatedin the hearing.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bear-ing onthe issues.At the beginning of the hearing, the seven depart-mental labor organizations which were represented at the hearingby council, filed motions ,to intervene.The Trial Examiner grantedall of the motions to the extent that the interest of the respectiveintervenors might appear.The Board's motion to conform the plead-ingsto the proof made at the close of the entire case, was grantedby the Trial Examiner.During the course of the hearing, the TrialExaminer maderulings on other motions and on objections to theadmissionof evidence.The Board has reviewed the rulings whichthe TrialExaminer madeat the hearing and finds that no preju-dicialerrors werecommitted.The rulings are hereby affirmed.TheTrial Examiner reserved ruling on the respondent's motion to strikecertain portions of the testimony of Marian Chacko and HarryPrentice.On July 28, 1938, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the respondent, the Federa-tion, and the nine departmental labor organizations. In his Inter-mediate Report, the Trial Examiner granted the respondent's motionto strike the testimony of Marian Chacko with respect to matterswhich she heard from William Miller; 9 the testimony of MarianChacko relative to a conversation allegedly had. with James Sharp;and, the testimony of Harry Prentice with respect to what McClaren,head of the machine shop, had told another person regarding Pren-tice's radicalism.The Trial Examiner denied the respondent's motionto strike as hearsay the testimony of Marian Chacko regardingMildred Podany.We have reviewed these rulings and find that noprejudicial errors were committed.The rulings are hereby affirmed.The Trial Examiner found that the respondent had engaged in andwas engaging in the unfair labor practices alleged in the complaint,7The hearing was originally scheduled to be held in Pittsburgh.Notice of change ofplace of hearing was duly served on the respondent,the Federation,and the nine depart-mental organizations.8The seven departmental organizations which appeared at the hearing are:Shippingand Trucking Union,Construction and Maintenance Union, Furnace and Tankmen's Union,'Decorating and Process Workers Union,Macbeth Co-Workers Glass Union, AssociatedShopmen,and Independent Skilled Glass Workers Union.9Variously referred to in the record as Billy Miller and William Miller. CORNING GLASS WORKS601except as- to the alleged discrimination against Marian Chacko andEmma Picinotti.He accordingly recommended that the respondentcease and desist from engaging in such unfair labor practices; thatit cease giving recognition to and completely disestablish the 9 de-partmental labor organizations as collective bargaining representa-tives of any of its employees; and that it reinstate with back paythe 14 employees of the shipping and trucking department who weredischarged on or about August 20, 1937.He further recommendedthat the complaint be dismissed in so far as it alleges that the re-spondent has discriminated in regard to the hire and tenure of em-ployment of Marian Chacko and Emma Picinotti.Thereafter, the respondent and the seven intervening departmentalorganizations filed exceptions to the Trial Examiner's IntermediateReport.The Federation also filed exceptions to that part of theIntermediate Report which recommended the dismissal of the com-plaint with respect to Chacko and Picinotti:Oral argument beforethe Board was requested by all the parties who filed exceptions to theIntermediate Report, except the Federation and the IndependentSkilled Glass Workers Union. Pursuant to notice duly served on therespondent, the Federation and the nine departmental labor organi-zations, a hearing for the purpose of oral argument.was had on March2, 1939, before the Board in Washington, D. C. The respondent, theFederation,Associated Shopmen, Shipping and Trucking Union,Macbeth Co-Workers Glass Union, Decorating and Process WorkersUnion, Construction and Maintenance Union, and Furnace and Tank-men's Union appeared by counsel and participated in the hearing.The Board has considered all the exceptions and the briefs in sup-port thereof and save as the exceptions are consistent with the find-ings of fact, conclusions of law, and order hereinafter set forth, findsthem to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTCorning Glass Works is a New. York corporation, with its. prin-cipal office at Corning, New York. It is engaged, at factories locatedat Charleroi, Pennsylvania; Corning, New York; Wellsboro, Penn-sylvania; and Central Falls, Rhode Island, in the manufacture andsale of a great variety of glass products.Prior to December 24, 1936, the Charleroi plant was owned andoperated by the Macbeth-Evans Glass Company, a Pennsylvaniacorporation, herein called Macbeth-Evans.It is the only plant ofthe respondent involved in this proceeding and is -operated under thenameof Corning Glass Works, Macbeth-Evans Division. 602DECISIONS OF .NATIONAL LABOR RELATIONS BOARDThe Charleroi plant employs about1,100employees exclusive ofthe office staff.The raw materials used by the respondent at itsCharleroi plant consist chiefly of soda ash,limestone,felspar, alumi-num, zinc oxide,lead oxide, and sand.A substantial proportionof the raw materials,exclusive of sand, is obtained outside the Stateof Pennsylvania.The dollar value of the finished products producedat the Charleroi plant in a normal year amounts to between 3 and 4million dollars.About85 per cent of the finished products of theCharleroi plant are shipped to points outside the State of Pennsyl-vania, and are distributed in all parts of the United States.and manyforeign countries. . At thehearing, the respondent admitted that itsmanufacturing operations place it within the jurisdiction of theBoard.II.THE ORGANIZATIONS INVOLVEDThe Federation of Flat Glass Workers of America is a labor organi-zation affiliated with the Committee for Industrial Organization,l°admitting to its membership employees of the respondent's Charleroiplant.Independent Skilled GlassWorkers Union, Co-Workers of theSkilled GlassWorkers Union, Independent Machine Glass Workers'Union, Associated Shopmen, Shipping- and Trucking Union, MacbethCo-Workers Glass Union, Decorating and Process Workers Union,Construction and Maintenance Union, and Furnace and Tankmen'sUnion are unaffiliated departmental labor organizations admitting tomembership employees in the respondent's Charleroi plant."lIII.THE UNFAIR LABOR PRACTICESA. Events prior to December 24, 19361.Background; the formation and administrations of four depart-mental labor organizations prior to July 5, 1935Prior to the passage of the National Industrial Recovery Act,herein called the N. I. R. A., Macbeth-Evans pursued a definitely anti-union policy and, 'by the use of yellow-dog contracts, successfully dis-couraged union organization.Upon passage of the N. I. R. A.Macbeth-Evans posted on its bulletin boards notice of its intentionto comply with the terms of that Act, and instructed its * supervisorystaff to advise their subordinates of the employees' rights thereunder.In accordance with such instructions, the supervisors in the variousdepartments called their respective employees together, discussed the10Now the Congress of Industrial Organizations.-.'The exact jurisdiction limits of these departmental organizations appear in SectionIII, A, 1 and 2,infra. CORNING GLASS WORKS603,collective bargaining provision of the N. I. R. A., and suggested, thatthe employees organize for the purpose of collective bargaining.Pur-suant to this suggestion labor organizations were formed in severaldepartments of the Charleroi plant.Independent Skilled Glass Workers Union,herein called the I. S.,G.W. U. was the first departmental organization thus formed. Itsmembership is limited to the skilled glass workers in the blowingroom.During the summer of 1933, Macbeth-Evans called the skilledglass workers together in the plant during working hours.HenryBlau, then plant superintendent and director of research, informedthe assembled employees that the N. I. R. A. gave them the rightto organize for the purpose of collective bargaining and stated thatthey could organize their own union or, if they so desired, they couldjoin any other labor organization.After appointing Carl Aschman,an assistant glass blower, chairman of the meeting, Blau withdrew.The employees, after discussing the advantages and disadvantagesof affiliation with an outside organization, voted to join the FlintGlassWorkers of America, an affiliate of the American Federationof Labor.When Blau returned to the meeting and was advised ofthe action taken by the employees, he expressed disapproval andstated that Macbeth, then president of Macbeth-Evans, would bedisappointed.He also told the employees that they did not needoutside help since there were enough intelligent men among them toform their own union.Blau again left the room and after furtherdiscussion, the employees voted to form an unaffiliated organization.Shortly thereafter, at a second meeting held in the plant, officerswere elected and a constitution which had been drafted by a commit-tee of the I. S. G. W. U., was adopted."In January 1934, Blau lent Rube Hatton, then president of theI. S. G. W. U., $111 of the company's funds to defray the cost of acorporation charter.This sum was repaid by the treasurer of I. S.G.W. U. about a month later.On August 25, 1934, Macbeth-Evans entered into a preferentialcontract with the I. S. G. W. U. which included a provision for thearbitration of all issues in serious dispute "without stoppage of work."This contract was renewed annually and with minor modificationswas in effect on December 24, 1936, when the respondent acquiredthe Charleroi plant.Co-Workers of Independent Skilled Glass Workers Union,hereincalled Co-Workers of I. S. G. W. U., was organized in the fall of 1933among the "carrying-in-boys" or helpers who assisted the skilled glass12 The constitution and bylaws of the I. S. G. W. U. are not in evidence.They containsubstantially the same provisions, however, as those of the I. M. G. W. U., summarizedbelow. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDblowers.Its membership is limited to such employees.This groupsought to have themselves included in the I. S. G. ' W. U. when itwas organized.When the I. S. G. W. U. denied them membership,Albert Doyle, an assistant to the skilled workers, organized the as-sistants. -Blau told Doyle, who became the organization's first presi-dent, that he should discontinue his activity or he would "have theblowers sore at him."Macbeth-Evans recognized the organizationas the collective bargaining representative. of the skilled workers'assistants, and early in 1934 Blau agreed to consider the organiza-tion's demand for a wage increase.About the same time Macbeth-Evans submitted a proposed contract to the organization.No agree-ment was reached on the proposed wage increase and the proposedcontract, which did not find favor with Co-Workers of I. S. G. W. U.,was never consummated.IndependentMachine GlassWorkers'Union,herein called theI.M. G. W. U., was organized in the summer of 1933, its member-ship being limited to operators of automatic machines used ,in makingpressed glassware.The first meeting of the employees of the auto-matic-machine department, held in Macbeth-Evans' office building,""was attended by Blau, and by Schuck, the foreman of the automatic-machine department. It is not clear who called the meeting, but itwas announced by a notice in the office. Blau stated that the em-ployees could form their own union and Schuck expressed the beliefthat "we ought to be able to form a nice little union under ourselves."Blau appointed Ralph Harrison, a non-supervisory employee, tempo-rary chairman.After Blau and Schuck withdrew from the meeting,officers were elected.Harrisonwas elected president.Monthlymeetings of the I. M. G. W. U. were held in the Macbeth-Evans'general office building for about 18 months.Meetings in the officebuilding were discontinued because some of the members thoughtthey were being overheard by the Macbeth-Evans officials and thought"if we would hold our meetings outside we would have a more freesay-so."The I. M. G. W. U. has a constitution which provides,inter alia,that monthly meetings shall be held in the general. office building;that executives and representatives of the organization must have>hadat least 3 years' continuous service in Macbeth-Evans' automatic-ma-chine department; that representatives of the organization are freeto discharge their duties without fear of discrimination; that in caseof permanent reduction of force and subsequent rehiring membersof I. M. G. W. U. shall be given preference of employment; that18 It does not appear whether or not this meeting was held during working hours. CORNING GLASS WORKS605-disputes which cannot be settled otherwise shall be submitted to theNationalMediation ^ Board, "without interruption of work"; thatdues shall be collected by means of a check-off system; and that theconstitution and bylaws may be amended "with the company's ap-'proval."The purpose of the organization, as stated in its consti-tution is to promote cooperation between the employer and itsemployees; to give the employees a voice In matters of interest; toprovide a procedure for the prevention and adjustment of differ-ences; and to afford a means whereby the employer may furnishinformation of interest regarding its affairs to the employees.Thepreamble refers to the constitution as a "compact," and contains an-expression of "intention and expectation" on behalf of the employeras well as the union.The record does not show when or how the constitution was adoptednor whether it has been modified in any way since its adoption.Associated Shopmen,a departmental organization with member-ship limited to machinists, pattern makers, mold polishers, paste-moldworkers, and similar employees, was organized in the fall of 1934.The employees eligible to -membership in this organization exceptthe paste-mold workers, were called to a meeting in Macbeth-Evans'chemical building by means of a notice posted on the bulletin board.While it is not clear who called the. meeting, it was presided overby McLaren, foreman of the machine shop, who explained the em-ployees' right of collective bargaining under the N. I. R. A. andnamed two national organizations to which he believed they wereeligible.He also stated that the employees could form their ownunion, or "last but not least, leave things as they are."McLarenappointed James Sharp, a non-supervisory employee, temporarychairman, and then left the meeting.The employees voted to in-vestigate the various unions suggested by McLaren before they tookdefinite action as to what form of organization they would adopt.A similar meeting of the employees in the paste-mold departmentwas held pursuant to notice given by Lotsy Farkos, a mold polisher,and a brother of the foreman in the mold department.Farkos con-,ducted the meeting and distributed paper for the signature of thosewanting to ally themselves with the employees of the machine shopin the organization which they were setting up.At a second meeting, which was held outside the plant, Sharp waselected president.It does not appear whether an investigation ofthe organizations mentioned by McLaren at the first meeting wasactuallymade. It is clear, however, that the group perfected adepartmental organization and, as such, negotiated with Macbeth-Evans. 606DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe administration of these four organizations and Macbeth-Evans'relations with them subsequent to July 5, 1935, are more fully dis-cussed in subsection3, infra. 142.The formation and administration of five departmental labororganizations subsequent to July 5, 1935Shipping and Trucking Union,with membership limited to the em-ployees in the warehouse and in the shipping and trucking depart-ments of the Charleroi plant, was organized in January 1936.Themovement for organization was started by John Sokol, a non-super-visory employee,in the shipping and trucking department, who dur-ing working hours' circulated a petition which was signed by a sub-stantial number of the employees in his department.At the firstmeeting, of which notice was posted on the bulletin board in the plant,but which was held in a hall outside the plant, officers were electedand a committee appointee to draft a constitution and bylaws.The constitution and bylaws of Shipping and Trucking Union,datedJanuary 9, 1936, were modeled after those of theI.S.G.W. U.1'The bylaws provide,inter alia,for preference ofemployment for Shipping and Trucking Union members ; for 1 week'snotice by the employer before making a reduction in the force ; andfor a division of work rather than discharges during slack periods..The constitution and bylaws were presented to Macbeth-Evans for itsapproval and after minor changes Herbert Miller, then head ofMacbeth-Evans' labor-relations department, approved them andrequested the Shipping and Trucking Union to prepare a "workingagreement" for Macbeth-Evans' approval.On February 1, 1936,Macbeth-Evans and the Shipping and Trucking Union executed anagreement which provided for preference of members in case of apermanent reduction in force and subsequent rehiring.Decorating and Process Workers Union,with membership limitedto employees in the decorating department, was organized in August1936.On or about August 1, a meeting of the employees of the decorat-ing department was held in the plant during work hours.While14 In addition to the four organizations discussed,supra,'theemployees on the nightshift of the No. 1 finishing department formed an organization in the summer of 1934which later became known asCo-Workers of Independent MachineGlassWorkers Unionherein called Co-Workers of I. M.G.W. U. In 1936 its membership was absorbed byMacbeth Co-Workers Glass Union and it is treated in conjunction with. Macbeth Co-Workers Glass Union in subsection 2,infra.The complaint contains no allegation thatthe respondent has dominated or interfered with Co-Workers of I. M. G. W. U., and wemake no separate findings hereinrelative thereto.15 As has been stated, the constitution and bylaws of the I. S. G. W. U. are not in evi-dence, but the record shows that they are substantially the same as those of the I. M. G.W. U., discussed in SectionIII,A,1,supra. CORNING GLASS. WORKS,607itdoes-not appear' from the record who called the-meeting, it wasattended by Blau, Herbert Miller, Hower, assistant to Miller, andBrand, foreman of the decorating department.Blau stated thathe had heard that the employees were organizing and causing a lotof trouble; and that the employees were a big happy family, and hedid not want any trouble 16The Macbeth-Evans officials then leftthe meeting and the employees elected officers and various committees.Other employees of the decorating department who were not pres-ent at the meeting on August 1 joined the organization by signingcheck-off slips which were mimeographed by Macbeth-Evans andmade available to the organization's committee through Ohliger, itspersonnel manager and paymaster. Such slips were distributed bythe committee and signed by the employees during working hours.Furnace and Tankmen's Union,with membership limited to em-ployees of the melting department, was organized in the summer of1936.The first meeting was held in the plant during working hourson August 1. Although it does not appear who called this meeting,Miller, head ' of the labor-relations department, addressed the em-ployees and stated that all other departments were organizing andhe thought this department should do likewise.He told the em-ployees to appoint a chairman who should report back to him.Theemployees accordingly appointed GeorgeWentzell their chairman,and when Wentzell reported back to Miller, Miller told him to holdanother meeting and elect officers.The following, day the secondmeeting of the employees was held in Macbeth-Evans' general, officesand was attended by the 15 of the 25 employees of the melting de-partment who were not working during the afternoon on which themeeting was held.With the exception of the first two meetings, theorganization's monthly meetings were held outside the plant.Immediately following the second. meeting,Wentzell, who hadbeen elected president, supplied Miller with the names of all the of-ficers.Miller suggested that the organization draw up an agreementif the members "wanted (one) with the company."Upon Wentzell'srequest Miller supplied a contract form which contained a statementof the "intention. and expectation" of the employee organization thatthe contract' would result' in an organization strong enough "to com-mand the respect of the Company without being forced to resort tomillitant (sic) and 'unfriendly relations."This statement was in-cluded in the agreement between Macbeth-Evans and Furnace and16 The substance of Blau's speech was placed in the record by Mijo Gossle,who turnedhostile when called as a witness for the Board and testified concerning Blau's.speech onlyafter being confronted with his previously signed statement dated October 28,1937.Whilethe statement contains no verification, Gossie testified that its contents were true and thathe so swore when he signed it. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDTankmen's Union dated October 29, 1936.17The agreement providesinter alia,that in case of rehiring after a permanent reduction inthe number of employees, preference of employment shall be given tomembers of Furnace and Tankmen's Union.Wentzell testified .thatthisprovision "was put in (the agreement) by the company."Wentzell's testimony was not contradicted and we credit it.Although the agreement between Macbeth-Evans and Furnace andTankmen's Union had no provision for a check-off, the organization'sdues were collected by means of a check-off system.Authorizationto make such deductions from employees' wages was given by signing"check-off slips" which Macbeth-Evans mimeographed and supplied.Construction and Maintenance Unionwas likewise organized inAugust 1936. Its membership embraces employees in the electrical,carpentering, blacksmithing, and laboring departments and is limitedtoconstruction andmaintenance employees.By permission ofThomas Carroll, head foreman in the electrical department, the firstmeeting was held after working hours in the carpenter shop.Tem-porary officers were elected and the employees discussed the draftingof bylaws.Subsequent meetings were held outside the plant.Macbeth Co-Workers Glass Union,herein calledMacbeth Co-Workers, was organized during the summer of 1936 among the em-ployees on the night and day shifts in the No. 1 finishing departmentof the Charleroi plant.Sometime in 193515 Ingland,ls foreman ofthe No. 1 finishing department, divided the employees in his depart-ment into small groups to meet with him and discuss any grievanceswhich the employees might have. Ingland appointed a.leader tohead each group.When it appeared that the employees were re-luctant to discuss their grievances in Ingland's presence, the groupsbeganmeeting without him. Ingland, however, frequently dis-covered which employees presented grievances to their groups, .andreprimanded them.. One of the groups, of which Marian Chackowas a member, became dissatisfied with the way in which the groupswere functioning and decided to elect their own leader and deal di-rectly with Ingland's superiors.Upon the request of the membersof this group, Chacko took charge of the election.When Inglanddiscovered this, he reprimanded Chacko for "causing trouble" andstated to Chacko "when I appointed her (the group leader) I in-tended for her to stay there . . ." Ingland immediately trans-ferred Chacko to another group and when the same thing happenedin that group, Ingland told Chacko she could not meet with any of17 A similar statement of "intention and expectation"is a part of practically all agree-ments to which the various departmental organizations are parties.18 The exact date does not appear.19 Sometimes spelledEnglandin the record. CORNING GLASS WORKS609the groups and that if she caused further trouble; he "would have toget rid of her."The group meetings continued until July 1936.By July the employees on the day shift of No. 1 finishing depart-ment. had become dissatisfied with the small group meetings.Theyresented Ingland's hostile treatment.The employees on the nightshift of No. 1 finishing department who had organized Co-Workersof I. M. G. W. U. had likewise found it difficult to bargain withIngland and, failing in their efforts to build an effective organization,had in January 1935, .allied themselves with I. M. G. W. U. Al-though the two organizations continued to meet separately, member-ship dues deducted from the wages of the members of Co-Workersof I. M. G. W. U. were paid over to the treasurer of I. M. G. W. U.which in turn assisted Co-Workers of I. M. G. W. U. in itsnegotiations with the employer.About July 20, 1936, when this discontent on both the night anc1day shift of No. 1 finishing department had become apparent, Blausuggested to Chacko and three other employees that they form oneorganization for both shifts in that department.A few days later,Miller called Chacko to his office and asked her to take charge ofstarting such 'an organization.He stated that, if necessary, he wouldstop work in the department so that she might be able to talk to theemployees.Chacko rejected that offer but, with Miller's permission,she left her own work and talked to the employees individually.Miller offered the use of the plant for meetings to accomplish theorganization and, in the alternative, offered to pay the rent for ahall outside the plant.Chacko refused both offers, and held organi-zation meetings outside the plant.At the first joint meeting during the latter part of July, employeesof the day and the night shifts nominated officers.Miller arrangedfor an election of officers which was held in the plant during workinghours on August 7, 1936.Chacko selected four employees of No. 1finishing department who were not working at that time, to watchthe ballot boxes.Miller told Chacko that these girls would be paidfor their time. It does not appear, however, whether or not theyactually received compensation from Macbeth-Evans.The constitution and bylaws of Macbeth Co-Workers which weredrafted atMacbeth-Evans' general offices by the organization'sofficers and committee were modeled after those of the I. S. G. W:U.,20 supplied to the employees by Miller.They provideinter alia,that representatives and executives of the organization must have hadat least 1 year of continuous service with Macbeth-Evans;. that the.AE0 As has been stated,the constitution and bylaws of the I. S. G. W. U. are not in evi-dence.They are, however,the same as those of the I.M. G. W. U. discussed in SectionIII,A,1,supra. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentatives of 'the. organization shall not be discriminated againstbecause of any action taken in their representative capacity ; thatpreferenceof work shall be given to members of the organization;that the constitution and bylaws may be amended with the approvalofMacbeth-Evans ; and that monthly dues shall be deducted fromthe. wages of members who have signed authorizations.After theconstitution and bylaws were drafted, they were submitted to andapproved by Macbeth-Evans,and the latter voluntarily and at nocost to the organization mimeographed 500 copies of them.Becauseof several errors in the first run, Macbeth-Evans mimeographed 500additional copieswithout charge.Macbeth-Evans also mimeo-graphed check-off authorization slips used by Macbeth Co-Workers.3. Interference, restraint, and coercion ; and domination of andinterferencewith the administration of the nine departmentalorganizationsWe have set forth above the pertinent facts relative to Macbeth-Evans'interference with the formation and administration of thedepartmental organizations, separately.In addition to the conductalready described Macbeth-Evans engaged in activities constitutingdomination of labor organizations, and interference, restraint, andcoercion, directed against the combined efforts of several of thedepartmentalorganizations,as wellas ofindividual employees.During the period in which the nine departmentalorganizationswere forming and subsequent thereto, several attempts were made bytwo ormore ofthe departmentalorganizationsto combine and thusto strengthen their bargaining positions.Each attempt met withopposition from Macbeth-Evans.In July1936 several ofthe departmentalorganizations, led by theShipping and Trucking Union, started a movement toorganize aplant-wide union.They proposed to accomplish this objective byhaving the employees in all the departments join the Shipping andTrucking Union which was thereafter to be reorganized.WalterAckerson and Billy Miller, nonsupervisory employees in the shippingand trucking department, were the spokesmen at the meeting heldsometimeprior to July 20, when the plan,was submitted to theemployees.About 300 of the 400 employees attending' the meetingsigned the check-off slips in the Shipping' and Trucking Union.Ackerson and Billy Miller presented the check-off slips to HerbertMiller, head of Macbeth-Evans'. labor-relations' department.2121Billy Miller died before the bearing.Mariana Chacko's testimony with respect to whatBillyMiller told her concerning'-Herbert Miller's statement when the check-off slips werepresented to him was stricken from the' record as hearsay.,Neither Ackerson'nor HerbertMiller appeared as witnesses at the hearing.. CORNING GLASS WORKS611About July 20, 1936, Ingland called Marian Chacko, who wasrepresenting No. 1 finishing department in the plant-wide organiza-tion movement, and three other employees to his office.After ex-pressing his disapproval of the plant-wide union movement, hewarned them against such activity and tried to persuade them tosign a pledge not to join the Shipping and Trucking, Union.Hower,HerbertMiller's assistant,was also present.Blau entered theoffice and upon learning what was taking place, stated that the em-ployees did not have to sign such a pledge, but suggested that No. 1finishing department form its own union.A few days later HerbertMiller made the same suggestion to Chacko which resulted in theorganization of Macbeth Co-Workers as set forth in subsection 2,supra.On July 27, 1936, George D. Macbeth, then president of Macbeth-Evans, signed and posted in the plant the following notice :NOTICEA number of different reports on how the Company feelsabout the forming of Unions have come to me in the last fewdays.I feel that each employee should know the true factson this subject.1.No employee need join a Union to hold his or her job.2.Joining a Union will not cause any employee to lose his orher job.3.All employees, Union and non-Union will be treated alikeby the Company.The company favors direct meetings for discussion of wages,hours and working conditions between the elected representa-tives of each Department and the Management without anyDepartment Head or Foreman present.Each department or group of workers who are employed onthe same work or similar work should elect their own com-mittees.In doing this it is required by law that :1.All. the employees in the group be given a chance to voteby secret ballot.2.That there shall be no dictation, threats or coercion on thepart of the Management or anybody else.At the hearing witnesses for the respondent claimed that the lasttwo paragraphs of this notice were not intended to discourage theplant-wide union movement which had just started, but merelyrecognized the existence of the departmental unions which had there-tofore been organized.They further claimed that the notice wasposted at this particular time merely as a statement..of policy, 612DECISIONSOF NATIONAL LABOR RELATIONS BOARDexpressed to clear up rumors relative to the attitude of Macbeth-Evans. toward self-organization.The claim is not convincing.Thenotice.was posted immediately after the inception of the plant-wideunion movement and shortly prior to the organization of the lastfour departmental unions. It could have served no other purposethan to warn the employees that the respondent preferred depart-mental organizations and disapproved of the attempts to form aplant-wide organization.Immediately following the posting of the notice, and shortly afterIngland's warning to Chacko, Blau's suggestion to form an organi-zation in No. 1 finishing department, and Miller's active assistance inthe formation of an organization in that department, attempts toform a plant-wide organization were abandoned.In the fall of 1936, the Co-Workers of I. S. G. W. U. were planningto amalgamate with the I. M. G. W. U. George Milkent, then presi-dent of the former organization, informed Blau of the proposedamalgamation.Blau told Milkent that Macbeth-Evans might notrecognize such an organization as the representatives of the skilledworkers' assistants and stated that he would prefer that they combinewith the I. S. G. W. U.In November 1936, Macbeth Co-Workers voted 209 to 37 to joinAmerican Flint Glass Workers' Union, affiliated with the. AmericanFederation of Labor.A few days after the meeting at which thevote was taken the employees of No. 1 finishing department werecalled to a meeting during working hours. It does not appear whocalled the meeting but it was attended by Ingland, Macbeth, andBlau.Blau stated that the meeting was called because Macbeth-Evans was angry with the employees for joining the American FlintGlassWorkers' Union.He also stated that, "if things aren't ironedout, the company would have to shut down and pull out." Chackotestified that Macbeth stated that his office was open to all but hewould not have any employees joining outside organizations.Mac-beth denied making this statement and claimed that he merelyexpressed his disappointment that the employees were afraid to comedirectly to the management with their grievances.We need notresolve the . conflict.In their context, the remarks admitted by 'Macbeth clearly evidence hostility to "outside" unions and prefer-ence for the departmental form of employee organization.In addition to expressing its disapproval of outside affiliation atthemeeting of Macbeth Co-Workers, Blau told the husband ofMarian Chacko to persuade Chacko to cease her outside unionactivity.At the time Marian Chacko was confined to a hospital.She testified that her husband came to the hospital and told her that.Lambert Heaton, foreman of the blower room, had called at the CORNING GLASS WORKS613Chackohome andhad taken Mr. Chackoto Blau's office where Blaustated :You know we have been taking care of your wife.We gaveher a job and we don't feel that she is being fair to the Com-pany by mingling with outside organizations. If she will justgo along with the Company and forget outside organizations,she will be well taken care of, her job will be secure, but unlessshe does, we cannot guarantee that her job will be secure.Frank J. Chacko,22 the husband of Marian Chacko, corroborated thetestimony of his wife as follows :Mr. Lambert Heaton was looking for me. . . . so I met himdown street and he says to me about coming down to talk toMr. Blau. I said I would do that. That was the morning ofmy wife's operation.... so Mr. Blau said to me, "What is thematter with your wife? She is making trouble," he says, don't.you think the people of this town are satisfied?What if theymove the plant?What is (sic) the people in Charleroi going-to do, And I says to him, "Well, she is pretty well liked in thisfa,ctory."He says, "Yes, she is.We understand that," and Idon't know, just through me trying to talk to my wife- so she-would quit the outside organization, and I told Mr. Blau, I says,"Mr. Blau, she is her own boss.What she does, that is up to.her."That is all was said at that time.He said she was a verysmart woman and that is about all we talked about.At about the same time, Blau told a sister of Mildred Podany,.close friend of Chacko's and a leader in the movement to affiliatewith a -national labor organization, to keep her sister away fromoutside unions.When Podany learned of Blau's statement, she-went to his office and told him that "if he had anything to say aboutoutside organizations" he should tell her and "not bring the wholefamily into it."Podany testified that Blau did not deny making-the statement to her sister.Podany's testimony is not contradicted.Blau also asked Podany if she thought "a man would make a better-president" of Macbeth Co-Workers than Marian Chacko.Notwithstanding the decision of a vast majority of its members,.Macbeth Co-Workers never consummated its affiliation with Amer_ican Flint Glass Workers' Union.At the regular monthly conference between Macbeth-Evans andthe committee of Macbeth Co-Workers in December 1936, Miller-expressed his displeasure at Chacko's activity in the movement to-m FrankJ.Chackois not employedby the respondent.199549-39-vol. 15-40 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffiliatewith an outside organization.Chacko's testimony concern-ing the incident is as follows:A.Well, we were sitting waiting for one of our grievancecommittee girls to come in,-well, she came in and she was rather,surprised to see that I was attending a meeting.Q Do you recall the name of the girl?A. Thelma Kopnicky.Q.What did she say to you?A. She said, "Oh, are you here, Marian?" And I said, "Why,yes, don't I belong here?"And right away Mr. Miller steppedup and said, "I don't know whether you do or not, the activitiesthat you have been carrying on."He said, "I think you areon. the wrong- side of the river, you don't know the side yourbread is buttered on," and I said, "Well I think I am still presi-dent of this organization, and the girls said that I was."Hesaid, "Well, I will have you understand that you won't be longunless you change your ideas."He told me, he says, "InvitingMr..Gillooly 28 in to speak to your meeting.You didn't evenhave permission, you just go ahead without the members' per-mission," and I said, "Oh, no, we had a vote taken before Mr.Gillooly came in."He said, "Well, I am telling you, you hadbetter get on, the right side-of the river," he said, "before it istoo late." 'He said, "We took you in here and gave you a jobduring the depression." I said, "Well, you must have neededme or you would not have hired me." I said, "I have beendoing my work.You cannot say that I do not do my work,"and one of our boys, Ewing Chalfont, stepped up and he said,"Why, Mr. Miller, isn't there a law we are. allowed to join- anorganization if we wish,"He said, "Your president might giveyou that law, but the president of the glass works didn't havethat law."Q. Do you know who he meant by "your president?"A. The President of the United States.Q. Do you recall in what manner the meeting ended?A. Yes, I do..Q.What was the manner of Mr. Miller at the end of themeeting?A. Mr. Miller had changed his attitude at the end of themeeting.He shook hands with me and he said he hoped thatI would cross the bridge and get on the right side of the riverand let outside organizations alone.e21 President of the American. Flint Glass Workers' Union. CORNING GLASS WORKS615,4.Summary of events prior to December24, 1936As has been stated, high-ranking officials of Macbeth-Evans di-rectly instigated and participated in the formation of six 24 of theninedepartmental labor organizations named in the complaint; an-other such. organization25 cameinto being as the result of a petitioncirculated in the plant during working hours; and an eighth'26 at ameeting held in the plant by permission Of the departmentalforeman.27The evidence requires the conclusion, further, that the. manage-ment dominated and interfered with the administration of at leastthree of the departmental unions by influencing them in theadoption of constitutions and bylaws.28The constitutions of theI.M. G. W. U. and of the Macbeth Co-Workers, for example, providethat they may be amended "with company approval," a provisionwhich so subjects the will of the labororganizationsto that of theemployer as to render the entire constitutions instruments of em-ployer domination.The constitutions of the Shipping and TruckingUnion and of the Macbeth Co-Workers were submitted to Macbeth-Evansfor approval, before adoption.The constitution of theMacbeth Co-Workers was modeledafterthat of the I. S. G. W. U.(itselfsimilar tothat of the I. M. G. W. U.), of which Blau providedthe employees with a copy.Agreements were entered into between Macbeth-Evans and threeof the departmental unions : the I. S. G. W. U., the Shipping andTrucking Union, and the Furnace and Tankmen's Union. Eachagreement contains the provision that members of the labororganiza-tion involved shall be entitled to a preference in employment.Thereis undisputed testimony that the preference provisionwas insertedin the Furnace and Tankmen's Union contract "by the company."Similar preference provisions occur, curiously enough, in theconsti-tutionof the I. M. G. W. U. and of the Macbeth Co-Workers Union.In the light of these circumstances and of the hostility of Macbeth-Evans toward "outside"organizations,we areof the opinion that24 The I. S. G. W.U., the I. M. G. W.U., and the Associated Shopmen,formed prior tothe effective date of the Act (see Section III, A, 1,supra) ;and Decorating and ProcessWorkers Union,Furnace and Tankmen's Union, and Macbeth Co-Workers, formed there-after(see Section III, A,2,supra).25 Shipping and Trucking Union.zs Construction and Maintenance Union.27 Although Co-Workers of I. S.G.W. U. was free,in its inception, from the taint ofemployer encouragement, it may be recalled that Blau sought to interfere with the forma-tion of that organization also, by warning its president that his activities would antagonizethe glass blowers(see Section III, A, 1,supra).28 The record is incomplete as regards the constitutions and bylaws adopted by the de-partmental unions.Only four of the organizations were shown to. have adopted any,namely, the I. S. G. W. U., the I. M. G. W. U., the Shipping and Trucking Union,and theMacbeth Co-Workers. ' 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDMacbeth-Evans suggested the insertion of the provision under dis-cussion not only in each of the agreements, but also in the consti-tutions in which it appears, and that it did so in order to encouragemembership in the respective departmental unions and to discouragemembership in other labor organizations.The use of the check-off for the collection of dues is anothermethod by which Macbeth-Evans encouraged the departmentalunions.That this accommodation was gratuitously extended by theemployer is a necessary inference from the fact that theconstitutionsof two of the organizations 29 contain provisions for the collectionof dues by means of the check-off. The unions lacked the powerunilaterally to effectuate such a provision; its occurrence must beattributed to the employer.In addition, as has been shown, Macbeth-Evans contributed sup-port to several of the departmental unions by permitting meetingswithin the plant, paying wages for time spent at meetings and inother organizational activities, and mimeographing large numbersof constitutions, bylaws, and check-off authorizations without charge.Most persuasive, however, of the conclusion that Macbeth-Evansdominated the departmental labor organizations, is the evidence,summarized in Section III, Al 3,supra,of its hostility and opposi-tion to all attempts on the part of its employees to combine theirorganizations, to organize upon a plant-wide basis, or to affiliate withlabor organizations admitting to membership others than employeesof the Charleroi plant.Although the evidence of employer domina-tion of some of the departmental unions is slight if the. employer'sactivities directly relating to those unions are considered separately,we find, in view of the foregoing considerations, that at the time ofthe transfer of the plant's ownership, on December 24, 1936, Mac-beth-Evans dominated all nine such organizations within the mean-ing of Section 8 (2) of the Act.B. Events subsequent to (December 24, 19361.Interference, restraint, and coercion; domination of and interfer-ence with the nine departmental labor organizationsUpon the acquisition of the Charleroi plant by the Corning GlassWorks, on December 24, 1936, George D. Macbeth, until then presi-dent of Macbeth-Evans, became vice president of the respondent.By authority of Amory Houghton, the respondent's president, Mac-beth immediately "ratified and confirmed" on behalf of the respond-21The I. M. G. W.U. and the Macbeth Co-Workers. The check-o8 was actually usedin collecting dues for all the departmental organizations with the exception of AssociatedShopmen. CORNING GLASS WORKS617ent all existing contracts between Macbeth-Evans and the depart-mental unions.For at least 3 months after the respondent acquiredthe plant the officials of Macbeth-Evans remained at their formerposts and represented the respondent in its dealings, with the em-ployees.The policies of Macbeth-Evans were continued by the re-spondent; it likewise continued to recognize and deal with the de-partmental unions.30During 1937 the respondent signed agreementswith four- of the departmental unions which had had no writtencontracts with Macbeth-Evans, and, upon expiration of their con-tractswith Macbeth-Evans, signed new agreements with the I. S.G. W. U., the Shipping and Trucking Union, and the Furnace andTankmen's Union.In March 1937, the respondent granted a wage increase to all its,employees except the automatic-machine operators.When the re-spondent refused to grant the wage increase requested by the I. M.G.W. U., the departmental organization in that department, thelatter called a sit-down strike.The strike, which was supported byall the other departmental organizations except the Furnace andTankmen's Union, continued for 2 days.During the strike the offi-cers of the various departmental organizations started another move-ment looking toward the amalgamation of all the departmental or-ganizations into one plant-wide union.Blau again expressed hisdisapproval and stated that the employees' conduct had already-caused a glass-brick plant to be taken to Port Alleghany instead ofto Charleroi.Concurrently with the plant-wide union movement, Blau sug-gested that the departmental organizations meet with the respondentand arbitrate the strike difficulty.After some discussion relative towhether or not arbitration should precede the return to work, the,employees did return to work and started negotiations lookingtoward a settlement of the grievances which had caused the strike.When Dan Capelli, president of I. M. G. W. U., and Marian Chacko,president of Macbeth Co-Workers, appeared at the first and onlyarbitration conference representing their respective organizations,McKibben and Macbeth expressed distrust for Capelli and Chacko.Macbeth stated that he had caught them lying before and for " thatreason could not now accept anything they might say.He there-upon sent Capelli and Chacko back to their organizations to getnotarized authorizations of their election to the arbitration committee.ao On one occasion,however, therespondent compelled its employees to resort to indi-vidualbargaining.On January 8, 1937,it responded to a request for a wage increase forthe selectorsand packerson thenight shiftof No.1 finishingdepartmentby announcingthat "themanagementfeels thatif any manthinks heis entitled to a raise,he should seehis department head, Mr. Corwin."91 Co-Workers of I. S. G. W. U., I. M. G. W. U., Associated Shopmen, Construction andMaintenance Union. 618DECISIONS OF NATIONAL LABOR -RELATIONS BOARDChacko called a special meeting of Macbeth Co-Workers for thepurpose of obtaining such an authorization. She posted on thebulletin board in the respondent's plant a notice of the meeting whichcontained an announcement that a fine of $3 would be levied uponany member who failed to attend.After the posting"of the notice,Blau suggested to Mildred Podany, a member of Macbeth Co-Work-ers, that she could stay away from the meeting without paying the$3 fine.Blau further told Podany that she, Chacko, and ThelmaKopnicky were agitators and that all married women would be dis-charged if they did not "quit the outside union."Podany told MaryEllen O'Neill what Blau had told her and when Podany failed toappear at the special meeting of Macbeth Co-Workers, O'Neill toldChacko, the president, the reason for Podany's absence.Thereupon,.three or four members of the organization went to Podany's homeand brought her to the meeting.Upon her arrival at the meeting,.Podany took the floor and told the assembly what Blau had said.The next day, Blau attempted to persuade Podany to sign a pre-pared document retracting the statement which she had made at themeeting of Macbeth Co-Workers the previous evening.Podanyrefused to sign at that time.Later, however, Blau upon threat ofsuing Podany for $10,000, succeeded in persuading Podany, Chacko,and O'Neill to sign a statement. confessing that they were agitatorsand retracting the statement which Podany had made at the pre-viousmeeting.This document is not in evidence but Podany,.Chacko, and O'Neill testified to its contents.Their testimony is notcontradicted and we find it to be accurate.On March 20, 1937, Chacko sent a telegram to the PennsylvaniaState Labor Relations Board, requesting that someone be sent to.Charleroi to assist in settling the controversy between the respondentand its employees.When Blau discovered that Chacko had sent thetelegram, he told her that he would sue her for $10,000 if "she gotthat labor man down here" and told him that he was "coercing" theemployees.In March 1937 the Federation 32 established a local in Charleroiand began organizing the Charleroi plant.Shortly after the Fed-eration commenced its membership drive, Corwin, who by this timehad replaced Ingland as foreman of No. 1 finishing department, andOhliger, the respondent's paymaster and personnel manager, accusedO'Neill, a charter member and officer of the Federation local, ofsoliciting members for the Federation in the plant.They expressedAt that timethe Federation was affiliatedwith the American Federation of Labor. It.12does not clearly appear when it becameaffiliated with the Committeefor Industrial Organ-ization.Itmay, however, be presumed from the testimony of Jacob Iieinrichs,regionaldirector of Glass Workers OrganizingCommittee, thatit occurred sometimebetween Marcia29, 1937,and July 1937. CORNING GLASS WORKS619-toO'Neill their surprise that she would join an outside union, andtold her that she would be discharged if found signing cards.' Theyalso stated that the plant would probably close if the outside organi-zation succeeded.On April 1, 1937, McKibben, then plant superintendent'33 signedand posted the following notice on the bulletin board in No. 1 finish-ing department :No worker in this plant must sign any card or paper to keephis or her job or join any organization to do so.Any employee that is found taking time to sign cards or papersor to try to get cards or papers signed will be fired at once.The signing of any card under force or unfair, influence is notlawful and need not be honored and will not be honored by thisCompany.Macbeth testified that this notice was merely an expression of therespondent's policy except as it had been set aside by the preferential.clause in some of the contracts with departmental organizations.Hefurther testified that the notice was posted at this time because therewas so much disturbance in the plant it had to be stopped in orderto protect the interest of the respondent.Shortly after the above notice was posted the respondent called ameeting of the presidents and vice presidents of all the departmentalorganizations.All such officers were present and the respondent wasrepresented by Macbeth, Ohliger, Hower, and McKibben.The meet-ing was held in the plant during working hours.Macbeth statedthat since the employees wanted one organization in the plant, he hadasked Sharp, president of Associated Shopmen, to explain the em-ployees' representation plan which was in use at the Corning, NewYork, plant.The plan, as explained. by Sharp, provided for depart-mental organizations with representatives on a central labor-relationsboard which would negotiate with the respondent on behalf of thedepartmental organizations.Marian Chacko testified that after Sharp had explained the plan,Albert Doyle, president of the Co-Workers of I. S. G. W. IT., askedwhy the employees could not have one plant-wide organization; thatMacbeth replied that the employees did not know enough about eachothers' work; and that when Doyle inquired why they could not joinan outside union, Macbeth replied that he had had enough of outsideunions years ago and he would have nothing to do with outside rep-resentatives.Chacko further testified that Macbeth also stated thatthe company would get rid of the Charleroi plant unless the em-ployees "settled down."At the hearing, Macbeth denied that he had8' Sometime after the respondent acquired the Charleroi plant,Blau,until then plantsuperintendent,was transferred to the respondent's plant at Corning, New York. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade the last statement.Macbeth,however,was unable to rememberanything that occurred at the meeting except the opening statementwhich he had made. Both Hower and McKibben admitted at thehearing that substantially the statement related by Chacko had beenmade at the meeting.We find,therefore,thatMacbeth made sub-stantially the statement attributed to him by Chacko.The same day that the meeting above referred to was held, therespondent's employees were called together in small group meetingswhichwere attended by Hower,Corwin, Ohliger,and McKibben.Hower delivered an extemporaneous address to each of these smallgroup meetings, stating in substance,that union organizers, were"lazy loafers";and that their hotels, trains,and any drinks that theymight set up,were paid for by the laborers.He further stated thatthe respondent's employees were a "happy family" ; that they did notneed outside help to assist in organizing them; and that"a big raise(in wages was)coming" if the employees would"play along withthe company and settle down."He added that the respondent mightbe. forced-to shut down the Charleroi plant; that the people in Corn-ing,NewYork,appreciated what the respondent did for them.In April 1937 the respondent entered into an agreement with theCo-Workers of I. S.G.W. U. providing for "preference of employ-ment" for the members of the union.Although the agreement con-tained no provision for a check-off, dues were collected in that man-ner, and the authorization slips used therefor were mimeographedby the respondent without charge.By May 1937,despite the respondent's efforts to defeat the Federa-tion'smembership campaign,a majority of the members of the Mac-beth Co-Workers had joined the Federation.At their May meetingthemembers of the Macbeth Co-Workers voted to dissolve thatorganization and to affiliate with the Federation.In July 1937,a few employees who were opposed to affiliation withthe Federation began, under the leadership of Kathryn 34 Salovey, toreorganize the Macbeth Co-Workers.McKibben told Jennie Lav-erick, an employee interested in reorganizing the Macbeth Co-Work-ers, that iftheyreorganized,the respondent would recognize thenew organization.A reorganization meeting, held outside the planton August 10, 1937,was attended by about 30 or 40 of the then morethan 300employees in No. 1 finishing, department.The meeting waspresided over by James Sharp.president of the Associated Shopmen,wlin assisted in reorganizing Macbeth Co-Workers.The reorganized Macbeth Co-Workers drafted a constitution andbylaws, but it does not appear who drafted them or by what meansthey were adopted."*Incorrectly spelled Catherine in the record. CORNING GLASS WORKS621Shortly after the reorganization was completed Ohliger told Mac-beth Co-Workers to draft a contract and the respondent would signit.Although a proposed contract was submitted, it did not meetwith the respondent's approval, and at the time of the hearing it hadnot been executed.The employees interested in reorganizing Mac-beth Co-Workers induced other.*employees to join the organizationby telling them that the respondent was going to sign a preferential .contract with it.They also reminded potential members that therespondent had selected men in the shipping and trucking depart-ment for discharge because they were not members of the Shippingand Trucking Union .35Counsel for Macbeth Co-Workers contends that the evidence ofdomination and interference with this organization prior to July 1937is of historical value only since the Macbeth Co-Workers involvedherein had its beginning in July 1937 subsequent to the dissolutionof tie old Macbeth Co-Workers after most of its members had.joined the Federation.This contention cannot be accepted.The neworganization is merely a revival of the old.The effects of employerinterference and domination of the old organization survived its dis-solution and made possible the respondent's domination, of the re-organized departmental union.Such domination, in our view, isevidenced by McKibben's gratuitous offer of recognition made at atime when the majority of the members of the old Macbeth Co-Workers had shifted their allegiance to. the Federation, and by thefact that Sharp, president of the Associated Shopmen, who had beenselected by the respondent as its spokesman to explain its employeesrepresentation plan to the officers of the departmental unions, tookan active part in the reorganization.2.Conclusions with respect to interference, restraint, and coercion;domination of and interference with the nine departmentalorganizationsWhen the respondent took possession of the Charleroi plant it didnothing to correct the situation created by its predecessor or to elimi-nate the effects of its predecessor's unlawful conduct.On the. con-trary, the respondent ratified the existing contracts between Macbeth-Evans and three of the departmental organizations, subsequentlysigned new agreements with those organizations, entered into con-tracts with four other departmental unions, and continued to recog-nize and bargain with such organizations as the representatives ofits employees.The objectionable features of the constitutions andbylaws of the organizations remained unchanged.The respondent85 These discharges are discussed in subsection 3,infra. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued the check-off, gratuitously instituted by Macbeth-Evans,end the practice of furnishing mimeographed authorization slipsfreeof charge.But the respondent did not content itself with accepting the domi-nated status of the departmentalunions orwith continuing theroutine practices of its predecessor.On the contrary, it took vig-orous actionto maintainand. defend the departmental unions, andto resistall attempts on the part of its employees to change the formof theirself-organization.The posting of the April 1, 1937, notice, which proscribed thesigning or circulating of cards or papers on company time on painof immediate dismissal, is glaring evidence of the respondent's deter-mination to resist any such attempted change.The notice was postedwhen the Federationwas seeking members among the respondent'semployees.Theretofore the respondent's employees had spent count-less hours on company time in pursuit of the business of the depart-mental unions without objection by the respondent. Shortly after theposting of the notice,as hasbeen stated, the respondent sought toplacate the employees in their desire for plant-wide organization andnationala$iliation by offering them a form of employees' representa-tion plan based upon departmentallines.Clearly, the respondent'sdesirewas to perpetuate its control over its employee-relations bystifling independent self-organization.To that enditwent so faras to vilify unionorganizers,warn that it would close the plant if"outside" organization succeeded, and threatenreprisalsagainst in-dividual employees who persisted in independent activity towardself-organization.In July 1937 it further pursued its policy of sup-porting the departmental organizations by helping to revive theMacbeth Co-Workers, whosemembershad withdrawn to join theFederation.We find that the respondent, by its activities described above, hasdominated, and interfered with the administration of the nine de-partmental labor organizations named in the complaint, has contrib-uted support to them, and has thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act. The nine departmental labor organizations areincapable of serving the respondent's employees as their genuine bar-gaining representatives.We further find that the respondent, through its officers andagents,has made intimidating speeches, threats of closing the plant becauseof union activity, and threats of legal action against individual em-ployees because of their union activity, and has thereby interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act. CORNING GLASS WORKS-6233.The discharges in the shipping and trucking departmentOn August 12, 1937, the respondent mailed discharge notices to15'6 employees in the shipping and trucking department, the dis-'charge to become effective 1 week after receipt of the letter.Pur-suant to the notices the respondent discharged the persons named inAppendix A, below, and has not reinstated them.The respondentclaims that the department had been overmanned for a long timeand that Macbeth had been trying since 1935 to persuade Blau toreduce the force.The respondent further claims that the over-crowded condition was aggravated in 1937 due to a decline in busi-ness together with the moving of some of the operations of theCharleroi plant upon consolidation with Corning Glass Works.Late in July 1937, McKibben, the plant superintendent, requested.Metz, the head of the shipping and trucking department to investi-gate and make recommendations looking toward a reduction of theforce.On August. 10, Metz, in a memorandum to McKibben, pro-posed a reorganization which called for the discharge' of 15 em-ployees.We are satisfied from the record that the respondent actedin good faith in curtailing its working force in the shipping and-trucking department.The only question presented to us is whetheror not the men selected for discharge were discriminated against.At the time of the discharge, the contract in effect between therespondent and the Shipping and Trucking Union provided that inof the Shipping and Trucking Union would have preference of em-ployment over employees who were not members and, when the forcewas again increased, those members of the Shipping and TruckingUnion who had been discharged, if any, should have preference of-employment over non-members.All of the employees discharged hadoriginally belonged to the Shipping and Trucking Union but hadresigned from that organization and had joined the Federation onvarious dates from April to August. Ten of the 14 discharged em-ployees testified that they resigned from the Shipping and TruckingUnion in reliance upon the notice posted by the respondent on April1, 1937, stating "No worker.in this plant must sign any card or paperto keep his or her job or join any organization to do so." 37The respondent claims that it selected the men for discharge solely11on the basis of their non-membership in the Shipping and TruckingUnion,' although it would have preferred to have made the selection80One of the discharged employees was immediately rehired.We are therefore concernedwith only 14 whose names are set forth in Appendix A of this Decision.37The notice is set out in full in Section III, B, 1,supra:. 624DECISIONSOF NATIONAL LABORRELATIONS BOARDon thebasis ofseniority and merit. In- accordance with-the respond-ent's alleged preference for seniority and merit,as the basis ofselection of the employees to be discharged, McKibben, on August 10,1937, requested the Shipping and Trucking Union to waive the pref-erential clause in its agreement.On August 12, the respondentreceived a reply, signed by the officers and bargaining committee ofthe Shipping and Trucking Union, refusing to waive this provision.Upon receipt of the refusal to waive the provision, McKibben re-quested that the Shipping and Trucking Union submit a list of theirmembers in order that he might know which of the employees werenon-members.On August 12, Ackerson, then president of the Ship-ping and Trucking Union, supplied such a list. The letters of dis-charge stated that non-membership in the Shipping and TruckingUnion was the basis of the selection for discharge.Selection for discharge was admittedly made pursuant to the pref-erenceprovision of the agreement between the respondent and theShipping and Trucking Union dated May 3, 1937. It was basedupon non-membership in the Shipping and Trucking Union.Thedischarges were, accordingly, discriminatory within themeaning ofSection 8 (3) of the Act unless the agreement pursuant to which theselection was made falls within the proviso of that section.38Having found that the Shipping and Trucking Union was domi-nated, first by Macbeth-Evans, and thereafter by the respondent, weneed consider neither the preference provision of the agreement northe question of designation of the Shipping and Trucking Union bya majority of the employees in an appropriate collective bargainingunit.The proviso of Section 8 (3) does not apply to agreementswith labor organizations which are "established, maintained, or as-sistedby any action defined in [the] Act as an unfair laborpractice." 89Accordingly, we find that the respondent, by discharging the indi-viduals named in Appendix A of this Decision, has discriminated inregard to their hire and tenure of employment, thereby encouraging38The proviso reads as follows :Provided,That nothing in this Act,°+•shall preclude an employer from makingan agreement with a labor, organization(not, established,maintained,or assisted by anyaction defined in this Act as an unfair labor practice)to require as a condition of employ-ment membership therein,if such labor organization is the representative of the employeesas provided in Section 9 (a) in the appropriate collective bargaining unit covered by suchagreement when made.80 It may be noted that domination of the Shipping and Trucking Union began in Janu-ary 1936 when its constitution and bylaws were submitted to Macbeth-Evans for approval,and that the agreemept entered into between the organization and Macbeth-Evans on Feb-ruary 1, 1936,was prepared pursuant to the suggestion of Herbert Miller, the head of thelabor-relations department(see Section III, A, 2,supra).Thus the labor organizationwas dominated by Macbeth-Evans prior to consolidation as well as by the respondent atthe time of the execution of the contract under consideration. CORNING GLASS WORKS625membership in the Shipping and Trucking Union and in the otherdepartmental labor organizations of its employees and discouragingmembership in the Federation, and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed inSection 7 of the Act.4.The alleged discrimination against Marian Chacko andEmma PicinottiMarian Chacko,at the time of the hearing, had been employed bythe respondent for approximately 3 years.During most of thatperiod she was a platinum banding checker in the No. 1 finishingdepartment.At the time of the hearing Chacko had not been discharged or laidoff.The allegation of- discrimination against- her is based upon hertransfer to various departments within the Charleroi plant.On April 12, 1937, Chacko was transferred to the labor-relationsdepartment under Harry Hower and was given a wage increase from42 cents to 49 cents per hour. The new position was in many respectsmore desirable than Chacko's former work.The work, consisting ofthe preparation of illustrations of items produced in the Charleroiplant for use in the Corning, New York office, was temporary. Itappears that this transfer was satisfactory to Chacko. In May 1937,upon the completion of the ,temporary work assigned to Chacko, shewas transferred to'the glass-brick department of the Charleroi plant.'The increase of 7 cents per hour which she had received upon transferto the labor-relations department continued until December 22, 1937,at which time she was again reduced to 42 cents per hour.Chacko claims that the respondent, by transferring her to the glass-brick department instead of returning her to the No. I finishing de-partment, discriminated in regard to her tenure and conditions ofemployment.Her claim of discrimination is based upon an allegeddecreased earning capacity in the glass-brick department and thefact that the No. 1 finishing department provides opportunity foradvancement which is lacking in the glass-brick department.Chacko's claims are not adequately supported by the evidence.An analysis of the hours worked in the glass-brick department fromJuly 3, 1937, to January 29, 1938, inclusive reveals that Chacko workedmore hours and had a higher average weekly wage than 9 of the 13employees in the department.Moreover, she was not singled out forany disproportionate reduction in working hours.When the number ofworking hours was reduced all the employees shared the reduction insubstantially equivalent proportions.There is no evidence that duringthe period under consideration the employees in No. 1 finishingdepartment were working more hours or earning higher wages than 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDthose in the glass-brick department.Nor is there any evidence sup-porting Chacko's claim that No. 1 finishing department providesgreater opportunity for advancement than does the glass-brickdepartment.On December 12, 1937, Carl Corwin, Chacko's foreman, told herthat work was getting scarce and it had come. her turn to be laid off.Chacko objected to being laid off before other employees with lessseniority.It is not clear how she arrived at her conclusion withrespect to her seniority status and no evidence was introduced insupport of her claim to seniority over those who were being retained.She was not laid off, however.Although Chacko had been most active in the attempts of therespondent's employees at plant-wide organization and affiliationwith outside labor organizations and had been criticized for suchactivity by the respondent and was, at the time of the hearing, presi-dent of the Federation local, we are not convinced that such conductwas the cause of her transfer from the labor-relations department tothe glass-brick department.We find that the respondent has not discriminated in regard tothe hire and tenure of employment or any term or condition ofemployment of Marian Chacko.Emma Picinotti,who had been employed in the respondent'sdecorating department for approximately 31/2 years was laid off onApril 20, 1937, together with several other employees. She hadresigned from the Decorating and Process Workers Union just priorto her lay-off.During the sit-down strike in March, Picinotti urgedseveral other employees "to come on and join a good bunch," and onspecific questioning by the Board's attorney, she testified that she hadmeant the C. I. O. when she spoke of "a good bunch." She did not,however, at the time of the strike actually mention the C. I. O. andshe was not herself a member of the Federation local at that time.Picinotti testified that in previous lay-offs she had always beenthe first employee called back to work, but that at this time fourother employees who were laid off at the same time that she was hadreturned to work and that she had not been recalled. She latertestified, however, that she had been laid off only once before andthat her statement that the four others had returned to work wasbased entirely upon hearsay.She further testified that she did notrequest reinstatement because she had an idea that she "was notcalled back to work on account of talking too much union." Pici-notti was not as active in union affairs as were many other employeesof the respondent.We find that the respondent has not discriminated in regard to thehire and tenure of employment of Emma Picinotti. CORNING GLASS WORKS627IV. THE EFFECT OF THEUNFAIR LABOR PRACTICESUPON COMMERCEWe find that the activities of the respondent set forth in SectionIII-B, 1, 2, and 3 above, occurring in connection with the operationsof the respondent described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead and have led to labor disputes burden-ing and obstructing commerce and the free flow of commerce.0V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom.Moreover, we shall order the respondent to take certain affirmativeaction which we deem necessary to effectuate the policies of the. Act.We have found that the respondent has dominated and interferedwith the administration of the nine departmental labor organizationsnamed in the complaint, and has contributed financial and other sup-port. thereto.We. shall order the respondent to withdraw all recog-nition from and to disestablish these organizations as the collectivebargaining representative of any of its employees.We shall furtherorder the respondent to cease giving effect to any contracts between,it and any of the nine departmental labor organizations named in the.complaint, whether they be those in effect. at the time of the hearing'or others entered into since that date.We shall also order therespondent to reimburse its employees for any monies the respondenthas deducted from their wages on account of dues 'and assessmentsin the departmental organizations.Having found that the respondent has discriminated in regard to-the hire and tenure of employment of the 14 employees named inAppendix A, we shall order the respondent to offer to' said employees.immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or other-rights and privileges.Such reinstatement shall be effected in the following manner : All'employees hired after August 20, 1937, shall, if necessary to provide-employment for those to be offered reinstatement, be dismissed. If,thereupon, by reason of a reduction of force since August 20, 1937,there is not sufficient employment immediately available for the.remaining employees, including those to be offered reinstatement, allavailablepositions shall be distributed among such remaining-employees in accordance with the respondent's usual method of reduc-ing its force, without discrimination against any employee becauseof his union affiliation or activities, following a system of seniority to-such extent as has heretofore been applied in the conduct of the-respondent's business.Those employees remaining after such dis-- 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDtribution, for whom no employment is immediately available, shallbe placed upon a preferential list prepared in accordance with theprinciples set forth in the previous sentence, and shall thereafter, inaccordance with such list, be offered employment in their formeror substantially equivalent positions, as such employment becomesavailable and before other persons are hired for such work.We shall also order the respondent to make whole said employeesfor any loss of wages they have suffered by reason of the respondent'sdiscrimination against them, by the payment to each of them of asum of money equal to that which he normally would have earnedfrom the date of his discharge to the date of the offer of reinstate-ment or placement upon a preferential list had not the respondentdiscriminated against him, less his net earnings 40 during said period.We have found that the respondent did not discriminate in regardto the hire or tenure of employment or any condition of employmentof Marian Chacko and Emma Picinotti.We shall therefore orderthe complaint dismissed as to them.Upon the basis of the foregoing findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Federation of Flat Glass Workers of America, IndependentSkilled GlassWorkers Union, Co-Workers of Independent SkilledGlassWorkers Union, Independent Machine Glass Workers' Union,Associated Shopmen, Shipping and Trucking Union, Decorating andProcessWorkers Union, Furnace and Tankmen's Union, Construc-tion and Maintenance Union, and Macbeth Co-Workers Glass Unionare labor organizations within the meaning of Section 2 (5) of theAct.2.The respondent, by dominating and interfering with the ad-ministration of and by contributing financial and other support tothe. Independent Skilled Glass Workers Union, Co-Workers of Inde-pendent Skilled Glass Workers Union, Independent Machine GlassWorkers'Union,AssociatedShopmen, Shipping and TruckingUnion, Decorating and Process Workers Union, Furnace and Tank-men's Union, Construction and Maintenance Union, and Macbeth40By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with seeking work or working elsewherethan for the respondent,which would not have been incurred but for his unlawful dis-charge and the consequent necessity of his seeking employment elsewhere.SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumberand awmill Workers Union,Local 2590,8 N. L. R.B. 440.Monies received forwork performed upon Federal, State, county, municipal, or other work-relief projects arenot considered as earnings, but, as provided below in the Order, shall be deducted from thesum due the employee, and the amount thereof shall be paid over to the appropriate fiscalagency of the Federal, State, county, municipal, or other government or governments whichsupplied the funds for said work-relief projects. CORNING GLASS WORKS629Co-Workers Glass' Union; has engaged in and is engaging in unfairlabor practices within the meaning. of Section 8 (2) of the Act.3.The respondent, by discriminating in, regard to the hire andtenure of employment of ' the employees named in Appendix A,thereby discouraging membership in Federation of Flat Glass Work-ers of America, a labor organization and thereby encouraging mem-bership in Shipping and Trucking Union and in the other depart-mental labor organizations in its Charleroi plant, has engaged in andis engaging in unfair labor practices within the meaning of Section8 (3) of the Act.4.The respondent, by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of theAct, has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.6.The respondent has not discriminated in regard to the hire ortenure of employment or any condition of employment of MarianChacko or Emma Picinotti, and has not thereby ^Wcouraged or dis-couraged membership in any labor organization within the meaningof Section' 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board. hereby orders that the respond-ent,Corning Glass Works, and its officers, agents, successors, and.assigns, shall:1.Cease and desist from :(a). In any manner dominating orsinterfering with the administra-tion of Independent Skilled Glass- Workers! Union, Co-Workers ofIndependent Skilled GlassWorkers Union, - Independent MachineGlassWorkers' Union, Associated Shopmen, Shipping and Truck-ing Union, Decorating and Process Workers Union, Furnace andTankmen's Union, Construction and Maintenance Union, and MacbethCo-Workers Glass Union or any of them, or with the formation oradministration of any other labor organization of its employees, andfrom contributing support to any of the above-named organizationsor to any other labor organization of its employees;(b)Discouraging membership in Federation of Flat Glass Work-ers of America, or any other labor organization of -its employees, orencouraging membership in any of the labor organizations named inparagraph 1 (a) of this Order, or any other labor organization of its19D549-39-vol. 15-41 630DECISIONS OF NATIONAL LABOR.RELATIONS BOARDemployees, by discharging. or in any other manner discriminating inregard to the hire and tenure of employment or any term or condi-tion of employment of any of its employees;(c)Giving effect to any contract it may have entered into with anyof the'labor organizations named in paragraph 1 (a) of this Order,whether it be the contract in existence at the time of the hearing inthis case, or whether another has been entered into subsequent tosaid hearing;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization; to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or, protection.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from each and all of the labororganizations named in paragraph 1 (a) of this Order as the repre-sentative of any of its employees for the purposes of dealing with therespondent concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of employment, and com-pletely disestablish said labor organizations and each of them, assuch representatives;'(b)Reimburse individually and in fall all employees who wereor still are members of any of the labor organizations named in para-graph 1' (a) of this Order, for all dues and assessments, if any, whichithas deducted from their wages, salaries, or other earnings andwhich have been paid into the treasury of any of said labor organ-izations ;(c)Offer to each of the individuals listed in Appendix A, below,immediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, dismissing, if necessary all employees hiredsince August 20, 1937, in the manner set forth in the section entitled"The Remedy,'.' above; and place those employees for whom employ-ment is not immediately available upon a preferential list and offerthem employment as it becomes available, in the manner set forthin said section;(d)Make whole the employees named in paragraph 2 (c) of thisOrder, and each of them, for any loss of earnings each may havesuffered by reason of the respondent's .discrimination against.him, bythe payment to him of a sum of money equal to that which henormally would have earned as wages during the period from thedate of his discharge to the date of the offer of reinstatement or CORNING GLASS WORKS631placement upon a preferential list had not the respondent discrimi-nated against him, less his net earnings during said period; provided,however, that the respondent shall deduct from the amount other-wise due said employees any monies received by them during saidperiod. for work performed upon Federal, State, county, municipal,or other work-relief projects, and pay over the amount so deductedto -the appropriate fiscal agency of the Federal, State, county, munici-pal, or other government or governments which supplied the fundsfor said work-relief projects,;-(e) Immediately post notices in conspicuous places about itsCharleroi plant and maintain such notices for a period of at leastsixty (60) consecutive days, stating (1) that the respondent willcease and desist as aforesaid; and (2) that the respondent will takethe affirmative action required by paragraphs 2 (a), (b), (c), and.(d) of this Order;(f)Notify the Regional Director for the Sixth Region in writingwithin ten (10) days from the date of this Order ' what steps the.respondent has taken to comply therewith.AND IT-IS FURTHER ORDEREDthat the complaint, in so far as it allegesthat the respondent has discriminated against Marian Chacko andEnnna Picinotti, within the meaning of -Section 8 (3) of "the Act,;be.,, and it hereby is,. dismissed.APPENDIX ARoger GillotCecil MatsonPeter MalinchokPeter Martorella.Joseph RushSteve SosarikoJohnMa.linchokGeorge SchaumCharles SedorJohn BeluskoJoseph Kopnicky, Sr.Julio BerciniJames HoustonWilliam Mencer